Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7335108 to Lin et al. (“Lin”).
-From Claim 1: Lin discloses a composite tube joint, comprising: 
an end of a composite tube 313;
an attachment feature 315a/315b comprising a first portion 326 disposed within the end and a second portion 319 extending from the end, 
wherein the first portion comprises a protuberant surface 329;
the protuberant surface mitigates movement of the attachment feature relative to the composite tube (Col. 5, ll. 46-60);
the protuberant surface comprises a maximum diameter (the longitudinal middle of 329, as seen in Fig. 5) location and decreases in diameter along a first axial direction from the maximum diameter location;
the protuberant surface decreases in diameter along a second axial direction from the maximum diameter location; and
the first axial direction is opposite from the second axial direction.
Claim 2: Lin discloses wherein the end extends along a centerline axis (See e.g., Fig. 6).
-From Claim 3: Lin discloses wherein the end surrounds the protuberant surface (See e.g., Fig. 9).
-From Claim 4: Lin discloses wherein the protuberant surface 329 comprises a convex geometry (See e.g., Fig. 5).
-From Claim 5: Lin discloses wherein an inner diameter (ID) surface of the end conforms to the protuberant surface. (See e.g., Fig. 9)
-From Claim 6: Lin discloses wherein the protuberant surface 329 mechanically locks the end onto the attachment feature. (Col. 5, ll. 46-60)
-From Claim 7: Lin discloses wherein the attachment feature 315a/315b comprises a metallic material. (Col. 5, ll. 33-35).
-From Claim 8: Lin discloses wherein the protuberant surface and the end are in concentric alignment with the centerline axis. (See e.g., Fig. 9)

Claim(s) 9, 10, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0119296 to Kennedy (“Kennedy”).
-From Claim 9: Kennedy discloses a composite tube joint, comprising: 
an end of a composite tube 110;
an attachment feature 120 comprising a first portion 122 disposed within the end and a second portion extending from the end,
a first lobe 130 circumferentially surrounding a first half of the first portion; and 
a second lobe 130 circumferentially surrounding a second half of the first portion. (See para. 0026 disclosing two 180 degree split ferrules)
-From Claim 10: Kennedy discloses a protuberant surface (the inner curved surface of 130) defining at least a portion of the first lobe and at least a portion of the second lobe, wherein the protuberant surface mitigates movement of the attachment feature relative to the composite tube.
-From Claim 18: Kennedy discloses wherein the attachment feature comprises a metallic material (para. 0024).
-From Claim 19: Kennedy discloses wherein the protuberant surface (of 130) and the end (of tube 110) are in concentric alignment (See e.g., Fig. 2).
Claim 20: Kennedy discloses a method for forming a composite tube joint, comprising:
disposing a first lobe 130 to surround a first half of a first portion 122 of an attachment feature 120; 
disposing a second lobe 130 (see para. 0026) to surround a second half of the first portion 122 of the attachment feature 120,
wherein the first lobe and the second lobe define a protuberant surface (i.e., the inner curved surface of 130); and 
disposing a composite layer 140 to surround the first lobe and the second lobe, wherein the composite layer takes on a geometry of the protuberant surface, thereby mechanically locking the attachment feature within the composite layer.

Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        3/10/2021